[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 399 
Much of the argument in this case was taken up by the discussion of the question as to the method of procedure to be adopted in the collection of debts due from towns whose territory had been divided and town organization disbanded subsequent to the contraction of the debt. In the view we have taken, that question does not arise, and its examination is, therefore, unnecessary to the determination of the appeal.
To entitle the relators to maintain their proceedings at all, it is essential for them preliminarily to establish the existence of a valid judgment against the original town of Kingston, or such a judgment against its commissioners of highways, as precludes the town from disputing its validity.
The only support for such a claim in this case is a judgment-roll filed January 20, 1882, showing a recovery in an action in the Supreme Court by the relators against John Murray, Owen Fadden and Andrew McGuire, commissioners of highways of *Page 401 
the original town of Kingston, as such commissioners, for the sum of $668.49, damages and costs. This judgment, as appears by the record, was recovered upon an alleged cause of action arising out of a contract with the predecessors of such commissioners for the repair of the highways of said town. We are of the opinion that this judgment does not necessarily establish any liability on the part of the original town of Kingston to the relators in this action.
The relations existing between a town and its commissioners of highways were quite fully and explicitly defined in the opinion of Judge ANDREWS in People, ex rel. Van Keuren, v. Board ofTown Auditors (74 N.Y. 310). It was there held that such commissioners were in no sense the agents of the town in the performance of their official duties.
While acting in that capacity, under the powers conferred upon them by statute, they proceed independently of any control or direction on the part of the town and owe it no duty or obligation, except to disburse the moneys with which they are supplied by the town, in good faith and according to their best judgment.
They have no general power or authority to bind the town by their contracts or undertakings, and are individually responsible alone to those with whom they contract, if any responsibility is thereby created.
Their power, duties and obligations are expressly defined by statute, and the manner and methods of raising funds by which they are enabled to perform such duties are pointed out and declared by express statutory enactment. (2 R.S. [7th ed.] 1214, §§ 1, 2, 3, 4, and 8; 1216, § 1; 1218, § 1; 1228, §§ 1 and 2.)
These methods do not contemplate the assumption by them of any obligations except those which bear upon them individually or are to be enforced by them against their towns in the specified cases pointed out by statute. (Chap. 103, Laws of 1858, as amended by chap. 442 of Laws of 1865.)
Under our system for the care, superintendence and regulation of highways, no corporate duty is imposed upon towns in *Page 402 
respect thereof, and the burdens assumed by them in reference thereto are voluntary, and must always precede any authorized action on the part of the commissioners of highways, save in the exceptional cases provided for in the Laws of 1858 and 1865,supra. (Barker v. Loomis, 6 Hill, 463; People v. TownAuditors, supra; People, ex rel. Loomis, v. Board of TownAuditors, 75 N.Y. 318.)
The statute provides the commissioners of highways with certain assessments for labor, and also with moneys not exceeding $250 in amount, annually, in each town, for the maintenance and care of its roads and bridges, but the methods by which those moneys are raised do not require the assent of the town and are altogether independent of its volition. Beyond this, any contributions or obligations by the towns for the repair of roads and bridges can be attained only through their voluntary consent, given in open town meeting in the manner provided by statute.
To impose liabilities upon towns for the repair of their roads and bridges in any other manner than that provided by the statute would defeat the policy of the law as it has stood in this State for upwards of half a century, and would require explicit statutory provision to authorize it.
Not only are the towns exempt from the burden of any general duty in respect to the care and maintenance of roads and bridges, so neither are the commissioners of highways charged with any such duty, except in so far as they are furnished with the power to provide means, or are previously provided with funds by the town to accomplish such purpose. (People v. Adsit, 2 Hill, 619; Barker v. Loomis, supra.) It is true that the statute makes it the duty of commissioners of highways "to give directions for the repairing of the roads and bridges within their respective towns," and "to cause the highways and the bridges which are, or may be erected over streams intersecting highways to be kept in repair." (2 R.S., § 1, pp. 1212, 1213), but this statute also prescribes the method of raising funds by which this duty is to be performed, and the obligations thereby imposed are co-ordinate only with the means furnished *Page 403 
to the commissioners to discharge them, and do not authorize, either expressly or by implication, the incurrence of any debt or obligation on the part of the town in carrying them into effect. The proceeding by which actions against towns, or actions in which they are interested, to charge them with a corporate liability, are maintainable, is regulated by statute, and it must be brought in the name of the town, except where otherwise provided, and process must be served upon the supervisor of the town, and he is not only required to attend to the defense of the action, but is also bound to take the advice of the electors of the town at a town meeting, in regard to the conduct of such defense. (1 R.S. [7th ed.] 840, 841.)
The careful manner in which the rights of the town are guarded by these provisions precludes the idea that all or any town officer may sue or be sued, and carry on a litigation for an indefinite time, according to their own discretion, and thereby bind the town by its result.
Section 8 of the same act, making a judgment against town officers in their names of office a town charge, refers only to such actions as are brought by or against such officers in their names of office, upon contracts authorized by statute to be made by them on behalf of the town.
To hold otherwise would enable each one of the numerous and various town officers to make contracts, however unauthorized, and permit them to be enforced against the town without its knowledge or consent, and even against its expressed corporate disapprobation.
The method by which a judgment against commissioners of highways may be enforced is prescribed by statute, and excludes the idea that it may be enforced against the town. It is expressly authorized to be collected from the property of the individual commissioners, and in no other way. (§ 1931 of the Code of Civil Procedure.) This section is substantially a re-enactment of the provisions of the Revised Statutes. (See Edm. Stat. at Large, vol. 2, pp. 496, 497, §§ 92-108.) By these provisions, in order to make such a judgment a town charge, it must have been recovered upon a liability incurred *Page 404 
by the commissioners acting within the scope of their authority, and the claim, therefore, must be presented to, and passed upon by, the board of town auditors. The provision requiring the claim to be presented to the board of town auditors implies the power on their part to reject it altogether, or adopt it with such modifications as they see fit to impose. (1 R.S. [7th ed.] 834, 836, 837; 2 id. 1219.)
The case of Van Alstyne v. Freday (41 N.Y. 177) does not conflict with these views.
That was an action against the commissioners of highways of a town, upon a note given by their predecessors in office, to raise money for the improvement of highways. It was held that no recovery could be had for the reason that commissioners of highways have no general authority to borrow money, and could not, therefore, bind the town in that manner. What was said therein as to a recovery being binding upon the town was not necessary to the decision of the case, and was predicated upon the proposition that such recovery was based upon a contract, made by the commissioners of highways under proper statutory authority. The case of Boots v. Washburn (79 N.Y. 207) arose under the law of 1858, as amended by the Laws of 1865, which expressly authorized the commissioners of highways to rebuild bridges when they were destroyed subsequent to town meetings, and bind the town therefor. The only question in the case was whether the defendants were liable individually or as commissioners of highways. No question was involved as to the liability of the town upon the contract declared upon, except as it was discussed incidentally in determining the character of the obligation incurred by the commissioners. It was there said, if they were charged as commissioners upon a contract which they were authorized to make, that then the town could be made to reimburse them, in the mode pointed out by statute, for the amount expended or incurred.
In this case the action in which the judgment was rendered was not brought under that statute, nor under any statute authorizing the commissioners to incur any town liability. *Page 405 
Without considering the other questions in the case, we think the order of the General Term should be affirmed, with costs.
All concur, except ANDREWS, J., absent.
Order affirmed.